         Case 1:20-cv-00878-KWR-CG Document 25 Filed 03/02/21 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

                Plaintiff,

v.                                                       No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

                Defendant.

                ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines

(the “Motion”), (Doc. 23), filed March 1, 2021. In the Motion, the parties explain that they

are still in the process of “scheduling all necessary depositions.” (Doc. 23 at 1). As a result,

the parties request to modify the dates and deadlines set forth in the Court’s Scheduling

Order, (Doc. 13). The Court, having reviewed the Motion and noting it was filed jointly,

finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 13), shall

be modified as follows:

     1. The deadline for Plaintiff to submit expert reports shall be extended to March 8,

        2021;

     2. The deadline for Defendant to submit expert reports shall be extended to April 7,

        2021;

     3. The deadline for completion of discovery shall be extended to August 5, 2021;

     4. The deadline for discovery motions shall be extended to August 25, 2021;

     5. The deadline for other pretrial motions shall be extended to September 7, 2021;

        All other deadlines contained in the Court’s Scheduling Order, (Doc. 13), remain in
       Case 1:20-cv-00878-KWR-CG Document 25 Filed 03/02/21 Page 2 of 2



effect unless amended by further order of the Court

      IT IS SO ORDERED.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
